EXHIBIT 21.1 SUBSIDIARIES OF THE COMPANY Name State of Incorporation Names Under Which Subsidiary Does Business Rush Truck Centers of Alabama, Inc. Delaware Rush Truck Center, Mobile Rush Peterbilt Truck Center, Mobile Rush Truck Centers of Arizona, Inc. Delaware Rush Truck Center, Phoenix Rush Peterbilt Truck Center, Phoenix Rush Truck Center, Flagstaff Rush Peterbilt Truck Center, Flagstaff Rush Truck Center, Tucson Rush Peterbilt Truck Center, Tucson Rush Truck Center, Yuma Rush Peterbilt Truck Center, Yuma Rush Truck Centers of California, Inc. Delaware Rush Peterbilt Truck Center, Pico Rivera Rush Truck Center, Pico Rivera Rush Peterbilt Truck Center, Fontana Rush Truck Center, Fontana Rush Peterbilt Medium Duty Truck Center, Fontana Rush Isuzu Trucks, Fontana Rush Medium Duty Truck Center, Fontana Rush Truck Center, Fontana Used Trucks Rush Truck Center, Sylmar Rush Peterbilt Truck Center, Sylmar Rush Truck Center, Escondido Rush Peterbilt Truck Center, Escondido Rush Truck Center, San Diego Rush Peterbilt Truck Center, San Diego Rush Truck Center, San Luis Obispo Rush Peterbilt Truck Center, San Luis Obispo Rush Truck Center, Whittier Rush Isuzu Truck, Whittier Rush Peterbilt Truck Center, Whittier Rush Medium Duty Truck Centers of Colorado, Inc. Delaware Rush Medium Duty Truck Center, Denver Rush Medium Duty Ford Trucks, Denver Rush Isuzu Trucks, Denver Rush Truck Centers of Colorado, Inc. Delaware Rush Truck Centers, Inc. Rush Peterbilt Truck Center, Denver Rush Truck Center, Denver Rush Peterbilt Truck Center, Greeley Rush Truck Center, Greeley Rush Peterbilt Truck Center, Pueblo Rush Truck Center, Pueblo Rush Truck Centers of Florida, Inc. Delaware Rush Isuzu Trucks, Orlando Rush Truck Center, Orlando Rush Isuzu Truck Center, Orlando Rush Peterbilt Truck Center, Orlando Rush Truck Center, Orlando Light and Medium Duty Rush Truck Center, Orlando South Rush Truck Center, Winter Garden Rush Peterbilt Truck Center, Winter Garden Rush Isuzu Trucks, Winter Garden Rush Truck Center, Haines City Rush Peterbilt Truck Center, Haines City Rush Truck Center, Tampa Rush Peterbilt Truck Center, Tampa Rush Truck Center, Jacksonville Rush Peterbilt Truck Center, Jacksonville Rush Peterbilt Truck Center Rush Truck Centers of Georgia, Inc. Delaware Rush Medium Duty Truck Center, Atlanta Rush Isuzu Trucks, Atlanta Rush Truck Center, Atlanta Rush International Truck Center, Atlanta Rush Collision Center, Atlanta Rush Truck Center, Doraville Rush International Truck Center, Doraville Rush Isuzu Trucks, Doraville Rush Truck Center, Kennesaw Rush Peterbilt Truck Center, Kennesaw Rush Truck Center, Smyrna Rush Bus Center, Atlanta Rush Bus Center, Tifton Rush Truck Center, Columbus Rush Truck Centers of Idaho, Inc. Delaware Rush International Truck Center, Boise Rush International Truck Center, Twin Falls Rush International Truck Center, Idaho Falls Rush International Truck Center, Heyburn Rush International Truck Center, Lewiston Rush Truck Center, Boise Rush Truck Center, Twin Falls Rush Truck Center, Idaho Falls Rush Truck Center, Heyburn Rush Truck Center, Lewiston Rush Truck Centers of New Mexico, Inc. Delaware Rush Truck Center, Albuquerque Rush Peterbilt Truck Center, Albuquerque Rush Truck Center, Las Cruces Rush Peterbilt Truck Center, Las Cruces Rush Truck Centers of North Carolina, Inc. Delaware Rush Collision Center, Charlotte Rush International Truck Center, Charlotte Rush Isuzu Trucks, Charlotte Rush Peterbilt Truck Center, Charlotte Rush Truck Center, Charlotte Rush Truck Center Body Shop, Charlotte Rush Truck Centers of Ohio, Inc. Delaware Rush Truck Center, Akron Rush Isuzu Trucks, Akron Rush Truck Center, Cincinnati Rush Isuzu Trucks, Cincinnati Rush Truck Center, Cleveland Rush Isuzu Trucks, Cleveland Rush Truck Center, Columbus East Rush Isuzu Trucks, Columbus East Rush Truck Center, Columbus West Rush Isuzu Trucks, Columbus West Rush Truck Center, Dayton Rush Isuzu Trucks, Dayton Rush Truck Center, Findlay Rush Isuzu Trucks, Findlay Rush Truck Center, Lima Rush Isuzu Trucks, Lima Rush Bus Center, Cincinnati RTC Truck Parts Rush Bus Center, Akron Rush Bus Center, Cleveland Rush Bus Center, Columbus East Rush Bus Center, Columbus West Rush Bus Center, Dayton Rush Bus Center, Findlay Rush Bus Center, Lima Rush Truck Centers of Oklahoma, Inc. Delaware Rush Peterbilt Truck Center, Ardmore Rush Peterbilt Truck Center, Oklahoma City Rush Peterbilt Truck Center, Tulsa Rush Truck Center, Ardmore Rush Truck Center, Oklahoma City Rush Truck Center, Tulsa Rush Volvo Truck Center, Oklahoma City Rush Volvo Truck Center, Tulsa Rush Isuzu Trucks, Oklahoma City Rush Used Truck Center, Tulsa Rush Truck Rigging Perfection Equipment Perfection Truck Parts & Equipment, Oklahoma City Perfection Truck Parts & Equipment, Tulsa Perfection Crane Services Translease Oklahoma Trucks, Inc. Tulsa Trucks, Inc. Rush Truck Centers of Oregon, Inc. Delaware Rush International Truck Center, Ontario Rush Truck Center, Ontario Rush Truck Centers of Tennessee, Inc. Delaware Rush Truck Center, Nashville Rush Peterbilt Truck Center, Nashville Rush Truck Centers of Texas, L.P. Texas Custom Vehicle Solutions Houston Peterbilt, Inc. Laredo Peterbilt, Inc. Lufkin Peterbilt, Inc. Rush Bus Center, Alice Rush Bus Center, Austin Rush Bus Center, Corpus Christi Rush Bus Center, Dallas Rush Bus Center, Dallas, Number 2 Rush Bus Center, Fort Worth Rush Bus Center, Houston Rush Bus Center, Laredo Rush Bus Center, Lufkin Rush Bus Center, Pharr Rush Bus Center, San Antonio Rush Bus Center, San Antonio, Number 2 Rush Bus Center, Sealy Rush Bus Center, Selma Rush Bus Center, Texarkana Rush Bus Center, Tyler Rush Bus Center, Waco Rush GMC Truck Center of El Paso, Inc. Rush Isuzu Trucks, Austin Rush Isuzu Trucks, Dallas Rush Isuzu Trucks, Texarkana Rush Isuzu Trucks, El Paso Rush Isuzu Trucks, Sealy Rush Isuzu Trucks, Waco Rush Isuzu Trucks, Dallas Rush Medium Duty Truck Center, Dallas Rush Medium Duty Truck Center, San Antonio Rush Medium Duty Truck Center, Waco Rush Peterbilt Truck Center, Abilene Rush Peterbilt Truck Center, Alice Rush Peterbilt Truck Center, Amarillo Rush Peterbilt Truck Center, Austin Rush Peterbilt Truck Center, Corpus Christi Rush Peterbilt Truck Center, Dalhart Rush Peterbilt Truck Center, Dallas Rush Peterbilt Truck Center, El Paso Rush Peterbilt Truck Center, Fort Worth Rush Peterbilt Truck Center, Hereford Rush Peterbilt Truck Center, Houston Rush Peterbilt Truck Center, Houston Northwest Rush Peterbilt Truck Center, Laredo Rush Peterbilt Truck Center, Lubbock Rush Peterbilt Truck Center, Lufkin Rush Peterbilt Truck Center, Odessa Rush Peterbilt Truck Center, Pharr Rush Peterbilt Truck Center, San Antonio Rush Peterbilt Truck Center, Sealy Rush Peterbilt Truck Center, Texarkana Rush Peterbilt Truck Center, Tyler Rush Peterbilt Truck Center, Waco Rush Refuse Systems Rush Towing Systems Rush Towing Systems, Houston Rush Towing Systems, San Antonio Rush Truck Center Rush Truck Center, Abilene Rush Truck Center, Alice Rush Truck Center, Amarillo Rush Truck Center, Austin Rush Truck Center, Corpus Christi Rush Truck Center, Dalhart Rush Truck Center, Dallas Rush Truck Center, Denton Rush Truck Center, El Paso Rush Truck Center, Fort Worth Rush Truck Center, Hereford Rush Truck Center, Houston Rush Truck Center, Laredo Rush Truck Center, Lubbock Rush Truck Center, Lufkin Rush Truck Center, Odessa Rush Truck Center, Pharr Rush Truck Center, San Antonio Rush Truck Center, Sealy Rush Truck Center, Texarkana Rush Truck Center, Tyler Rush Truck Center, Waco Rush Used Truck Center, Austin Rush Crane and Refuse Systems International San Antonio Peterbilt, Inc. San Antonio Peterbilt-GMC Truck, Inc. World Wide Tires Rush Truck Centers of Utah, Inc. Delaware Rush International Truck Center, Salt Lake City Rush International Truck Center, Helper Rush International Truck Center, Springville Rush International Truck Center, St. George Rush International Truck Center, Ogden Rush Truck Center, Salt Lake City Rush Truck Center, Helper Rush Truck Center, Springville Rush Truck Center, St. George Rush Truck Center, Ogden Rig Tough, Inc. Delaware None Rush Truck Center of Albuquerque, Inc. New Mexico None Rush GMC Truck Center of Tucson, Inc. Delaware None Rush Accessories Corporation Delaware Chrome Country, Inc. Rush Truck Leasing, Inc. Delaware Rush Crane Systems Rush Idealease, Charlotte Boise Idealease Salt Lake City Idealease Charlotte Idealease Akron Idealease Cincinnati Idealease Cleveland Idealease West Cleveland Idealease East Columbus Idealease East Columbus Idealease West Dayton Idealease Findlay Idealease Lima Idealease Rush Equipment Centers of Texas, Inc. Delaware Rush Equipment Center, Houston Rushtex, Inc. Delaware None Rushco, Inc. Delaware None Rush Administrative Services, Inc. Delaware None Rush Logistics, Inc. Delaware None Rush Real Estate Holdings, Inc. Delaware None International General Agency Texas None Los Cuernos, Inc. Delaware Los Cuernos Ranch AiRush, Inc. Delaware None Commercial Vehicle Transportation, Inc. Delaware None Rush Retail Centers, Inc. Delaware None Associated Acceptance, Inc. Texas Associated Insurance Services Automotive Industry Insurance Associated Truck Insurance Services Associated Acceptance of Florida, Inc. Delaware None Associated Acceptance of Oklahoma, Inc. Delaware None Advance Premium Finance, Inc. California None Adams International Trucks, Inc. Delaware None
